                    UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF WISCONSIN

In re:
         Gregory Kleynerman,                        Case No. 18-26659-beh
                        Debtor.                 Chapter 7
_____________________________________________________________________________

         Scott Smith,

                          Plaintiff,
         v.                                         Adversary No. 18-02220
         Gregory Kleynerman,
                          Defendant.


                               PRE TRIAL DECISION


         Defendant/Debtor Gregory Kleynerman filed a Chapter 7 bankruptcy
petition on July 9, 2018. Among the debts he listed on his schedules was a
$499,000 debt to Scott Smith arising from a Milwaukee County Circuit Court
judgment. In the trial of that case, the jury was presented with claims of
rescission based on mental incompetence, intentional misrepresentation and
breach of fiduciary duty. The jury was asked to award compensatory and
punitive damages. The jury also considered a counterclaim of
misrepresentation against Smith. Ultimately it found Smith was not mentally
incompetent at the relevant time, that three of six asserted representations
were made, but were not untrue, that Kleynerman had and breached a
fiduciary duty to act in furtherance of Smith’s interest, in the amount of
$499,000, and that Smith was negligent in making a misrepresentation but it
caused no monetary damage. Kleynerman appealed the breach of fiduciary
duty finding and Smith cross-appealed the no intentional misrepresentation
finding, but both were affirmed. Smith v. Kleynerman, 2016 WI App 57, 370
Wis.2d 786, 882 N.W.2d 870, 2016 WL 3308940 (per curiam) (unpublished).




              Case 18-02220-beh   Doc 18   Filed 03/08/19   Page 1 of 10
      On October 9, 2018, Smith filed the current adversary case against
Kleynerman, asking this Court to determine that the Judgment against
Kleynerman in the amount of $499,000 plus interest is nondischargeable
pursuant to 11 U.S.C. § 523(a)(4), because Kleynerman’s judgment debt to
Smith is one for money based upon a breach of fiduciary duty and excepted
from discharge as a result of fraud or defalcation while acting in a fiduciary
capacity. Before asking that the complaint be dismissed in its entirety,
Kleynerman’s answer set forth three affirmative defenses: (1) issue preclusion
as to misrepresentation or fraud; (2) issue preclusion as to mental competence;
and (3) no fiduciary capacity for purposes of section 523(a)(4).
      On February 21, 2019, Kleynerman filed two Motions in Limine, asking
the Court to bar evidence regarding Smith’s mental competence and to bar
evidence of Kleynerman’s alleged misrepresentations. The Court thereafter
issued an amended scheduling order requiring Smith’s response to the Motions
in Limine to be filed by March 1, 2019 and extending the deadline for the
pretrial report to March 13, 2019. The March 14 pretrial conference date and
the March 18 trial date did not change. This constitutes the Court’s decision
on the two Motions in Limine.
      Kleynerman’s Motions in Limine are based on the doctrine of issue
preclusion a/k/a collateral estoppel. That is, Kleynerman argues that the
issue of Smith’s mental competence was fully litigated in a five-day state court
trial in 2014, and a jury specifically found that Smith was not incompetent
when he signed documents between March and June 2009. Kleynerman
further argues that Smith is estopped from re-litigating the issue of whether
Kleynerman made any intentional misrepresentations in connection with the
2009 transaction at issue.
      The doctrine of issue preclusion bars relitigation of issues determined in
prior court actions and applies to discharge exception proceedings under 11
U.S.C. section 523(a). Gambino v. Koonce, 757 F.3d 604, 608, citing Grogan v.
Garner, 498 U.S. 279, 284 n.11 (1991). Smith and Kleynerman both state in
their memoranda that issue preclusion hinges on four elements: (1) the issue



           Case 18-02220-beh    Doc 18   Filed 03/08/19   Page 2 of 10
sought to be precluded must be the same as that involved in the prior
litigation; (2) the issue must have been actually litigated; (3) the determination
of the issue must have been essential to the final judgment; and, (4) the party
against whom estoppel is invoked must be fully represented in the prior action.
But they rely on cases where the underlying litigation occurred in a federal
court. See, e.g., Matrix IV, Inc. v. American Nat. Bank and Trust Co. of Chgo.,
649 F.3d 539 (7th Cir. 2011) and Meyer v. Rigdon, 36 F.3d 1375 (7th Cir. 1994).
      That is not the situation here. Smith obtained a judgment against
Kleynerman in Milwaukee County Circuit Court, so this Court must apply the
Wisconsin law of issue preclusion, which is a slightly different formulation than
the federal version. In re Larsen, 422 B.R. 913, 920 (Bankr. E.D. Wis. 2010) (to
determine preclusive effect in subsequent nondischargeability proceeding of
previous Wisconsin state court judgment, bankruptcy court had to apply
Wisconsin law of issue preclusion); In re Pulvermacher, 567 B.R. 881, 889
(Bankr. W.D. Wis. 2017) (“Wisconsin law on issue preclusion forecloses
relitigation in a subsequent action of an issue of law or fact if two elements are
present: (1) whether the issue was actually litigated in a prior action and was
necessary to the judgment, and (2) whether the application of issue preclusion
would be fundamentally unfair”) citing First Weber Group, Inc. v. Horsfall, 738
F.3d 767, 772-73 (7th Cir. 2013).
      The $499,000 judgment was awarded after a jury trial in Milwaukee
County Circuit Court. As explained by the Court of Appeals when it affirmed
the judgment, following Kleynerman’s appeal of the judgment as to breach of
fiduciary duty, and Smith’s cross-appeal as to the intentional
misrepresentation claim:
      This case arises from a June 2009 transaction involving the sale of all
      valuable assets, including patents and related materials, owned by Alpha
      Cargo Technology, LLC to Red Flag Cargo Security Systems, LLC. Greg
      Kleynerman and Scott Smith each own fifty percent of ACT. In December
      2011, Smith initiated this action against Kleynerman and Red Flag,
      claiming, among other things, that: (1) Kleynerman breached his
      fiduciary duty owed to Smith with respect to the Red Flag transaction;
      and (2) Kleynerman intentionally made material misrepresentations to
      Smith that caused Smith to suffer pecuniary damages.


           Case 18-02220-beh     Doc 18   Filed 03/08/19   Page 3 of 10
      A jury found against Kleynerman as to the breach of fiduciary duty claim
      and awarded Smith $499,000 in compensatory damages. The jury found
      in favor of Kleynerman as to the intentional misrepresentation claim, but
      the jury awarded Smith punitive damages in response to the related
      punitive damages question: "How much should Smith receive from
      Kleynerman as punitive damages for Kleynerman's intentional
      misrepresentation(s)?" The circuit court accepted the jury’s verdict.
      The parties filed cross post-verdict motions. The circuit court found that
      the jury’s award of punitive damages was legally inconsistent with the
      jury’s verdict that the representations were not untrue and, therefore,
      struck the punitive damages award.

      The Special Verdict Form, which Kleynerman included with his Motion in
Limine, included the following:
      I.       Rescission Based Upon Mental Incompetence
      Question 1:
      When signing the documents that made up the Transaction (the Memorandum of
      Understanding, the Asset Sale Agreement, the Sales Representative Agreement), was
      Smith mentally incompetent?
                                                                         Answer: NO
      If you answered Question 1 “yes” then answer Question 2. If you answered Question 1
      “no,” then go to Question 4.

      Question 2:
      Did Red Flag representatives have knowledge, or were they on notice, of Smith's mental
      incompetence prior to or on June 5, 2009, the date of the transaction between ACT and
      Red Flag Cargo Security Systems, LLC a/k/a Alpha Cargo Technology Marketing, LLC?
                                                                         Answer: ____
      If you answered Question 2 "yes" then answer Question 3. If you answered Question 2
      "no." then go to Question 4.

      Question 3:
      If you find that Smith lacked mental competence, Is ACT entitled to rescission of
      the contracts making up the Transaction between ACT and Red Flag Cargo Security
      Systems LLC a/k/a Alpha Cargo Technology Marketing, LLC?
                                                                         Answer: ____
      Proceed to Question 4.

      II.     Misrepresentation – Intentional
      Question 4:
      Did Kleynerman make any of the following representations related to the Transaction to
      Smith prior to the execution of contracts:

      Place a check mark next to all representations that were made:
      __√__ Glaser and Grinburg would invest at least $250,000 in ACT
      _____ ACT, not Red Flag, would open a manufacturing and distribution facility
      __√__ Kleynerman and Smith would own 49% of ACT after the sale



            Case 18-02220-beh          Doc 18     Filed 03/08/19       Page 4 of 10
_____ ACT would continue to own the rights to the Patents
__√__ Grinberg and Glaser needed Smith to remain on at ACT after the Transaction
because Grinburg and Glaser knew nothing about the security industry
_____ Profits would be split equally among all four members of ACT in a partnership
format

If you placed a check mark next to any of the representations above then answer
Question 5. If you made zero checkmarks, then answer Question 10.

Question 5:
Were any of the marked representations untrue?
                                                                    Answer: NO
If you answered, yes, mark the untrue representation:
…
If you placed a check mark next to any of the representations in Questions 4 and
answered Question 5 “yes,” then answer Question 6. Otherwise, answer
Question 10.

Question 6:
Did Kleynerman make the representations knowing the representations were
untrue or having the present Intent not to perform the subject matter of the
representations?
                                                                  Answer: _____
If you placed a check mark next to any of the representations in Question 4 and
answered Questions 5 and 6 "yes," then answer Question 7. Otherwise, answer
Question 10.

Question 7:
Did Kleynerman make the representations with the Intent to deceive and induce
Smith to act upon the representations?
                                                                  Answer: _____
If you placed a check mark next to any of the representatlons in Questions 4 and
answered Questions 5, 6 and 7 "yes," then answer Question 8. Otherwise,
answer Question 10.

Question 8:
Did Smith believe such representations to be true and justifiably rely on the
representations to his pecuniary damage?
                                                                   Answer: _____
If you placed a check mark next to any of the representations In Questions 4 and
answered Questions 5, 6, 7 and 8 "yes," then answer Question 9. Otherwise,
answer Question 10.

Question 9:
What sum of money will fairly and reasonably compensate Smith for his loss?
                                                                Answer: $ _______
Proceed to Question 10.




      Case 18-02220-beh          Doc 18     Filed 03/08/19        Page 5 of 10
      III.     Agency-Breach of Duties – Disclosure and Loyalty and Care
      Question 10:
      Did Kleynerman have a fiduciary duty to act in furtherance of Smith’s interests as it
      related to the Transaction between ACT and Red Flag Cargo?
                                                                          Answer: YES
      If you answered Question 10 "yes," then answer Question 11. If you answered Question
      10 "no," then answer Question 13.

      Question 11:
      Did Kleynerman breach his duty to act in furtherance of Smith’s interests as it related to
      the Transaction?
                                                                          Answer: YES
      If you answered Question 11 "yes," then answer Question 12. If you answered Question
      11 "no," then answer Question 13.

      Question 12:
      What sum of money, if any, will fairly compensate Smith for Kleynerman’s breach of
      duty to act in furtherance of Smith’s interests as related to the Transaction?
                                                                             Answer: $499,000
      …

      In this adversary proceeding, Smith argues that Kleynerman’s judgment
debt to Smith is one for money based upon a breach of fiduciary duty and
should be excepted from discharge as a result of fraud or defalcation while
acting in a fiduciary capacity pursuant to 11 U.S.C. §523(a)(4).
      Kleynerman’s Motions in Limine seek to estop Smith from re-litigating the
issue of his mental competence and the issue of whether Kleynerman made any
intentional misrepresentations in connection with the 2009 transaction at
issue. Smith objects to both requests, claiming that the necessary elements of
issue preclusion are not all met, because: (1) the standards of defining a
fiduciary relationship differ between the circuit court action and the
nondischargeability claim; and, (2) the issue of the totality of any
representations or misrepresentations has not been fully litigated. Neither
party has addressed whether it would be fundamentally unfair for the Court to
apply issue preclusion to one or both of these issues, as they rely on inapt
precedent for the inquiry.
      Mental Incompetence. Kleynerman asserts that Smith is arguing that
Kleynerman was acting in a fiduciary capacity to Smith in connection with the
2009 transaction and the state court jury finding precludes Smith from trying



             Case 18-02220-beh          Doc 18      Filed 03/08/19        Page 6 of 10
to establish that Kleynerman’s alleged fiduciary capacity arose from or was
related to Smith’s mental incompetence or mental deficiencies. More
specifically, Kleynerman would like to preclude evidence that Smith was
supposedly incompetent, claiming that this is the precise issue involved in the
state court case, where litigation of the mental competence issue accounted for
the majority of the 5-day trial. According to the Kleynerman, Smith made his
alleged mental incompetence the primary focus of the state case, presenting
five witnesses called to testify about his mental condition and capacity at the
time he was negotiating the transaction documents at issue in the case;
moreover, Smith testified extensively in that regard as well. The jury answered
“No” when asked whether Smith was mentally incompetent when he signed the
documents; consequently, according to Kleynerman, Smith is now precluded
from attempting to establish that Kleynerman’s alleged fiduciary capacity arose
from or was related to Smith’s mental incompetence or deficiencies.
      Smith appears to acknowledge that mental competence was litigated and
discussed in the state court action but argues that in this bankruptcy
proceeding he may assert a basis for establishing the existence of fiduciary
capacity or relationship based upon Kleynerman holding a difference in
knowledge or power, whereas the state court basis of the fiduciary duty was
Kleynerman’s status as a corporate officer. The only portion of the state trial
court record provided to this Court is the special verdict form, and the Court of
Appeals decision.
      The Court finds that the issue of Smith’s mental competence during the
relevant time period was actually litigated and determined by a valid final
judgment. The parties agreed to the form of the verdict, wherein Question 1
asked whether Smith was mentally incompetent. The jury answered No. This
determination was not upset on appeal. Moreover, the Court finds this issue
was essential to the judgment, in that the answer No meant that the jury did
not proceed to answer several later questions, and the claim for rescission
based on mental incompetence was decided in favor of Kleynerman.




           Case 18-02220-beh    Doc 18   Filed 03/08/19   Page 7 of 10
      The next step for the Court’s analysis is whether applying issue
preclusion on the mental competence question comports with principles of
fundamental fairness. The Court may consider (1) could the party against
whom preclusion is sought, as a matter of law, have obtained review of the
judgment; (2) is the question one of law that involves two distinct claims or
intervening contextual shifts in the law; (3) do significant differences in the
quality or extensiveness of proceedings between the two courts warrant
relitigation of the issue; (4) have the burdens of persuasion shifted such that
the party seeking preclusion had a lower burden of persuasion in the first trial
than in the second; or (5) are matters of public policy and individual
circumstances involved that would render the application of issue preclusion to
be fundamentally unfair, including inadequate opportunity or incentive to
obtain a full and fair adjudication in the initial action? In re Larsen, 422 B.R.
at 920, citing Michelle T. v. Crozier, 173 Wis. 2d 681, 689, 495 N.W.2d 327
(1993).
      Assessing these factors, the Court concludes, in its discretion, that it is
not fundamentally unfair to estop Smith from presenting evidence on mental
competence/incompetence. Smith could have sought review of this question as
part of his cross-appeal, but elected not to do so. There do not appear to be
intervening contextual shifts in the law, nor significant differences in the
extensiveness of the state court and impending adversary proceeding that
would warrant renewed presentation of the issue. Similarly, it is a fact
question for which the burden of persuasion would be the same. Last, there
are no compelling public policy interests or circumstances that make estoppel
unfair on this issue. According to Kleynerman’s motion, and not disputed by
Smith, Smith devoted testimony of at least five witnesses in state court to the
matter of his mental competence during the relevant time period. And, Smith
was able to prevail in state court on his breach of fiduciary claim without a
finding of mental incompetence.
      Misrepresentation. Kleynerman also argues that the issue of whether he
made any misrepresentations to Smith was fully litigated and decided by the



           Case 18-02220-beh     Doc 18   Filed 03/08/19   Page 8 of 10
state court, when the jury found that of the six alleged misrepresentations,
Kleynerman made only three of the representations, and none of them was
untrue, such that Kleynerman did not make any misrepresentations. The
special verdict was affirmed on appeal.
      According to Smith, Kleynerman only provides evidence of the litigation
of six representations. Kleynerman provides no other evidence or information
that encompasses other possible representations made during the period at
issue. Consequently, Smith asserts that he should not be barred from offering
testimony or evidence in support of the allegations that Kleynerman’s breach of
duty arose from, among other things, alleged misrepresentation, and thus the
issue of the totality of any representations or misrepresentations made between
Smith and Kleynerman has not been fully litigated.
      The Court finds that the issue of whether Kleynerman made the six
statements or representations set out in verdict Question 4 was actually
litigated and determined by a valid final judgment (and appeal). The verdict
form was agreed to by the parties, the jury deliberated and answered that three
of the representations specified in Question 4 were made, and three were not.
In Question 5, the jury determined that the three specified representations
made were not untrue. Accordingly, the jury did not award Smith any
compensatory damages for intentional misrepresentation. Smith cross-
appealed the verdict answer as to Question 4, but he did not succeed. The
Court finds that the issue of whether Kleynerman made the six statements or
representations set out in verdict Question 4 was essential to the judgment,
and therefore is conclusive in this action.
      As to the fundamental fairness part of the inquiry, the Court finds that it
is not fundamentally unfair to preclude Smith from offering evidence on the
issue of these six specified representations. As already noted, Smith obtained
appellate review on the question, there are not or will not be significant shifts
in the law or extensiveness of the proceedings, and the burdens of persuasion
have not changed. There is no identifiable public policy interest in allowing
Smith to re-try whether those specific statements were made or untrue, as the



           Case 18-02220-beh     Doc 18   Filed 03/08/19   Page 9 of 10
circuit court trial was a full airing, and intentional misrepresentation was one
of three theories of recovery Smith pursued before the jury.
       To the extent Kleynerman’s motion (or reply brief) seeks to estop Smith
from offering, at the trial in this adversary proceeding, any other
representations purportedly made by Kleynerman to Smith as a basis for the
section 523(a)(4) fraud and defalcation claim, this decision will not bar Smith.
This decision only applies issue preclusion to those issues of fact or law
actually litigated, i.e., the six specified representations listed in Question 4 of
the verdict. The particularity of fraud pleading applies to all three aspects of
the fraud discharge exception, including sec. 523(a)(4). In re Eisaman, 387
B.R. 219, 221 (Bankr. N.D. Ind. 2008). If Kleynerman’s request were read to
preclude unidentified representations beyond those six, it would veer into a
request for claim preclusion (or res judicata), which is not permissible in a
bankruptcy adversary proceeding. 1 Brown v. Felsen, 442, U.S. 127, 138-39
(1979), cited by In re Pulvermacher, 567 B.R. 881, 886-87 (explaining that
claim preclusion ensures the finality of decisions, and under claim preclusion,
a final judgment is conclusive in all subsequent actions between the same
parties as to all matters which were litigated or which might have been litigated
in the former proceedings). Smith is not seeking an exception to discharge
based on 11 U.S.C. section 523(a)(2)A(). If there are other statements that
support his 523(a)(4) claim, he may raise them.
       Dated: March 8, 2019




1 Kleynerman’s reply brief cites a portion of Matrix IV, Incorporated v. American Nat’l Bank and
Trust Co. of Chgo., 649 F.3d 539(2011) that discusses “well-established claim preclusion
doctrine.” CM-ECF, Doc. 17-1, p.3.




             Case 18-02220-beh        Doc 18    Filed 03/08/19      Page 10 of 10
